Citation Nr: 1223372	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  07-15 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased disability rating from May 11, 2008 to June 30, 2011, for post operative residuals of a radical prostatectomy for prostate cancer with residual scar and urinary incontinence, currently rated as 60 percent disabling. 

4.  Entitlement to an increased disability rating since July 1, 2011, for post operative residuals of a radical prostatectomy for prostate cancer with residual scar and urinary incontinence, currently rated as 60 percent disabling.

5.  What evaluation is warranted for post operative residuals of bilateral gynecomastia, to include a hormone condition, from February 10, 2005 to June 30, 2011?

6.  What evaluation is warranted for post operative residuals of bilateral gynecomastia, to include a hormone condition, from July 1, 2011?

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to October 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran appeared and testified at a personal hearing in March 2012 before the undersigned Veterans Law Judge sitting in Los Angeles, California.  A transcript of the hearing is contained in the record.

The question what evaluation is warranted for posttraumatic stress disorder from May 11, 2009, and entitlement to service connection for a nerve disorder affecting the penis and rectum, i.e., a pudendal nerve disorder, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for hearing loss and tinnitus, and the question what evaluations are warranted from July 1, 2011, for post operative residuals of a radical prostatectomy for prostate cancer with residual scar and urinary incontinence; and for post operative residuals of bilateral gynecomastia, to include a hormone condition, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Between May 11, 2008 and June 30, 2011, post operative residuals of a radical prostatectomy for prostate cancer with residual scar and urinary incontinence were assigned the maximum schedular rating for urinary incontinence, and there is no evidence that the available schedular evaluations are inadequate to rate the disorder .

2.  Between May 11, 2008 and June 30, 2011, post operative residuals of a radical prostatectomy for prostate cancer with residual scar and urinary incontinence were not manifested by renal dysfunction requiring regular dialysis, or by residuals precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8 mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.

3.  From February 10, 2005 to June 30, 2011, the Veteran's post-operative residuals of gynecomastia were not manifested by deep scarring; there is no showing that the scars are poorly nourished, tender and painful or unstable, nor do they cover an area of over 12 square inches (77 sq. cm.) or cause any observable limitation of function.  



CONCLUSIONS OF LAW

1.  From May 11, 2008 to June 30, 2011, the criteria for an evaluation in excess of 60 percent for the residuals of prostate cancer with residual scar and urinary incontinence have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 3.519, 4.1, 4.7, 4.104, 4.115a, 4.115b, Diagnostic Code 7528 (2011). 

2.  From February 10, 2005 to June 30, 2011, the criteria for a rating in excess of 10 percent for post operative residuals of bilateral gynecomastia, to include a hormone condition, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1-4.10, 4.14, 4.118, 4.124a, Diagnostic Codes 7801-7805 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. § 5103 and 5103A (West 2002 & Supp 2011) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in letters of November 2005 and June 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claim and notice of what part VA will attempt to obtain.  The letters also provided notice of how effective dates and disability ratings are determined.  The claim was readjudicated in a January 2011 supplemental statement of the case and an August 2011 statement of the case.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA examination.  The Veteran testified at a personal hearing in March 2012 before the undersigned.  The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Legal Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Board has reviewed all the evidence in the Veteran's claims file and on Virtual VA.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

A.  Residuals of prostatectomy

The Veteran's residuals of prostatectomy are currently evaluated under 38 C.F.R. § 4.115b, Diagnostic Code 7528.  Under Diagnostic Code 7528, malignant neoplasms of the genitourinary system which are not manifested by a current malignancy, or by surgical, x-ray, antineo-plastic chemotherapy, are to be rated as voiding dysfunction or renal dysfunction, whichever is predominant.

Under 38 C.F.R. § 4.115a, under voiding dysfunction, the highest rating available is 60 percent.  A 60 percent rating is warranted for voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day. 

Under 38 C.F.R. § 4.115a, renal dysfunction, an 80 percent is warranted for persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent is warranted for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.

In June 2009, the Veteran was afforded a VA genitourinary examination.  The Veteran reported a sensation of urinating and defecating at the same time and pain in the anal area.  He reported no problems or symptoms with the surgical scar.  He denied urge, urinary dribbling, hesitancy starting stream, straining to urinate, hematuria, urine retention or urethral discharge.  He reported a daytime voiding frequency of less than once an hour, with 3 voiding episodes per night.  He endorsed stress incontinence with an intermittent use of appliance.  He denied a history of urinary tract infection, obstructed voiding, urinary tract stones, renal dysfunction or renal failure, acute nephritis, cardiovascular symptoms and hydronephrosis.  It was opined that the Veteran's prostate cancer should not preclude him from obtaining and maintaining light duty or sedentary employment.  There was no evidence that the appellant's disorder was manifested by persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.

The Veteran was afforded another VA examination in June 2011.  At the time, he reported back pain, dyspnea, lower abdominal pain, lethargy and edema.  He denied fever, nausea, flank pain, chills, vomiting, syncope, anorexia, fatigue, angina and weakness.  He reported a weak and intermittent stream, and dribbling when urinating.  He reported voiding 12 times at an interval of one hour, with 6 voiding episodes per night at intervals of 1.5 hours.  He denied any dysuria, hesitancy/difficulty starting stream, strain to urinate, hematuria and urethral discharge.  He reported constant urinary leakage/incontinence, and the need to change a pad/absorbent material 12 times per day.  He denied the need for an appliance.  He denied a history of urinary tract infection and obstructive voiding.  He reported a history of urinary tract stones, but has not required a special diet and has not needed an invasive procedure.  He denied any history of renal failure or renal dysfunction, and denied a history of acute nephritis and hydronephrosis.  He reported erectile dysfunction.  

Physical examination revealed no evidence of a metastasis..  There was a 10 centimeter by 1 centimeter scar on the lower abdomen which was not painful.  There was no skin breakdown, no inflammation, edema, keloid formation and the scar was not disfiguring.  There was no limitation of motion due to the scar and there was no underlying tissue damage.  No genitourinary abnormality was noted.  The appellant's BUN was 17, creatinine 1.15, and there was no objective evidence of poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion

Based on the evidence in the claims file and in Virtual VA the Veteran's residuals of prostatectomy are best rated under voiding dysfunction prior to July 1, 2011.  He is currently in receipt of the highest rating possible regarding voiding dysfunction under 38 C.F.R. § 4.115a.  A higher rating prior to July 1, 2011 under renal dysfunction is not warranted as the evidence does not show, and the Veteran does not contend, that he suffers from renal dysfunction as a result of surgical residuals of prostate cancer.

While an abdominal scar was noted, the same was noted to be nontender and not painful.  As such, a separate evaluation for the scar is not warranted.  38 C.F.R. § 4.118.  While the appellant reports erectile dysfunction service connection for erectile dysfunction has already been granted and the rating assigned that disorder is not on appeal.  

The symptoms presented by the Veteran's residuals of prostatectomy are contemplated by the rating schedule.  There is no evidence that his disability picture is exceptional when compared to other veterans with the same or a similar disability.  There is no evidence that his residuals of prostatectomy have at any time during the appellate term necessitated frequent hospitalization.  Thus, the Board finds no evidence to indicate entitlement to referral for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008). 

B.  Residuals of Gynecomastia

Service connection for status post surgical excision for bilateral gynecomastia was granted in a rating decision of February 2006.  A noncompensable rating was assigned effective February 10, 2005, the date of the claim.  The Veteran appealed the disability rating assigned and, in a supplemental statement of the case of January 2011, the RO increased the disability rating to 10 percent, effective February 10, 2005.

The schedular criteria by which dermatological disorders are rated first changed in 2002.  See 67 Fed. Reg. 49590 -49599 (July 31, 2002) (now codified at 38 C.F.R. § 4.118 (2008).  The applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were again amended effective October 2008.  However, the October 2008 revisions are only applicable to applications for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  As the Veteran disagreed with the disability rating assigned in February 2006 and has not specifically request consideration under the new provisions, only the pre-October 23, 2008 version of the schedular criteria is applicable. 

Scars other than on the head, face, or neck are rated under 38 C.F.R. § 4.118, Diagnostic Codes 7801 through 7805 (2008).

The Veteran's residual scars status post bilateral gynecomastia are evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).  Diagnostic Code 7801 provides a 20 percent rating for scars that are deep or cause limitation of motion and cover an area or areas exceeding 77 square centimeters.

A 10 percent rating is the maximum schedular evaluation available under Diagnostic Codes 7802, 7803, and 7804.  Thus, a higher evaluation cannot be granted based upon the symptoms involving the scars under these diagnostic codes. 

The January 2006 VA examination revealed two curvilinear scars, measuring 2 cm each at the inferior aspect of the areola of each breast, without tenderness, disfigurement, ulceration, adherence, instability, tissue loss, keloid, hypopigmentation, hyperpigmentation, abnormal texture, or limitation.  

The January 2010 VA examination revealed a scar on the anterior side of the trunk precisely located on the right breast.  The scar is linear, superficial, with no underlying tissue damage, and measures 12 cm by .1 cm (i.e., 1.2 square centimeters).  The scar was painful on examination.  There was no breakdown, underlying tissue damage, inflammation, edema, keloid, limitation of motion, or limitation of function.  The scar was described as disfiguring.

The June 2011 VA examination revealed a superficial linear scar on the anterior side of the trunk precisely located on the left breast measuring 3cm by .2 cm (i.e., 0.6 square centimeters), and a superficial linear scar on the right breast measuring 2cm by .2 cm (i.e., 0.4 square centimeters).  The scars were not painful and there was no skin breakdown.  There was no underlying tissue damage, inflammation, edema, keloid, disfigurement, limitation of motion, or limitation of function.  

The evidence above shows that the scars do not approach the size to qualify for a 20 percent rating under Diagnostic Code 7801.  Moreover, there is no objective limitation of motion or limitation of chest function.

The Board notes that the June 2010 examination described a single scar which was bigger than the scars noted in 2006 and 2011.  It is unclear form the record, whether the January 2010 examiner examined the scar on the breasts or the prostatectomy scar.  Regardless, the scar described in the June 2010 examination does not approach the size to qualify for a 20 percent rating unde Diagnostic Code 7801.

Diagnostic Code 7805 directs that scars be rated based on limitation of function of the affected part.  38 C.F.R. § 4.118.  There is no evidence that the gynecomastia scars cause any limitation for function of the chest, to include the chest musculature.

The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun.

In this case, the rating criteria for the appellant's gynecomastia scars reasonably describe the disability level and symptomatology.  Thus, the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral for extraschedular evaluation is required.  Id.


ORDER

Entitlement to a rating in excess of 60 percent for post operative residuals of a radical prostatectomy for prostate cancer with residual scar and urinary incontinence, from May 11, 2008 to June 30, 2011, is denied.

Entitlement to a rating in excess of 10 percent for post operative residuals of bilateral gynecomastia, to include a hormone condition, from February 10, 2005 to June 30, 2011, is denied.  

REMAND

The Veteran seeks entitlement to service connection for hearing loss and tinnitus.  He also seeks an increased disability rating for residuals of prostatectomy and bilateral gynecomastia scars since July 1, 2011.

In this regard, at his March 2012 hearing, the Veteran testified that he was exposed to noise in service from small arms fire, rocket propelled grenades and shelling.  He further testified that he had ringing in the ears in service and ever since service.  The record reflects that the Veteran served in Vietnam as an Army medic.  Considering the Veteran's service and for purposes of this remand, the Board will accept the appellant's claims of noise exposure in service.  A VA examination has not been provided for hearing loss or tinnitus.  On remand, an examination should be conducted.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).

In regard to the claim for an increased rating for residuals of prostatectomy, at the March 2012 hearing the Veteran testified that his disability had worsened since the last VA examination in June 2011.  He testified he suffered from urinary and rectal incontinence.  A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); see also VAOPGCPREC 11-95 (1995).  

He further testified he continues to be treated for his prostatectomy at the VA Medical Center in Loma Linda.  VA outpatient treatment records through April 2010 have been associated with the claim file.  On remand, outstanding VA records should be obtained.  

In regard to the claim of entitlement to an increased evaluation for residuals of bilateral gynecomastia since July 1, 2011, at the March 2012 hearing the Veteran testified that the scars now affect his range of motion, that the scars are painful, he experiences debilitating pain and he has no sensation in the chest.  In essence, the Veteran testified that his disability had worsened since the last VA examination in June 2011.  A new examination is needed to assess the current level of disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO /AMC should request all records for treatment of the Veteran from the Loma Linda VA Medical Center from April 2010 to the present and associate them with the claim file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  After the requested development above has been completed the RO should schedule the Veteran for a VA audiological examination to determine the nature and etiology of any current hearing loss and/or tinnitus.  All indicated tests must be accomplished.  The examiner is to be provided access to the claims folder, a copy of this remand, and Virtual VA.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the range of dates of the records reviewed on Virtual VA.  The examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that any current hearing loss or any tinnitus is related to in-service noise exposure.  A complete rationale for any opinion offered must be provided. 

If the audiologist is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the audiologist must specifically explain why the cause of any diagnosed hearing loss or tinnitus is unknowable. 

3.  After the requested development in paragraph 1 is complete, the Veteran should be afforded an appropriate VA examination to determine the nature and extent of his residuals of post operative residuals of a radical prostatectomy for prostate cancer with residual scar and urinary incontinence.  The examiner is to be provided access to the claims folder, a copy of this remand, and Virtual VA.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the range of dates of the records reviewed on Virtual VA.  All indicated tests should be performed.  The examiner should indicate whether residual voiding dysfunction or renal dysfunction is more predominant.  The RO should provide the examiner with the criteria set forth in Diagnostic Code 7528, including the criteria governing the rating of residual voiding and renal dysfunction, and request that the examiner set forth all pertinent findings in the examination report vis-à-vis the criteria set forth in the Diagnostic Code.  If the examiner is unable to address the pertinent rating criteria that fact must be stated and the reasons why explained.  

4.  After the requested development in paragraph 1 above has been completed, the Veteran should be afforded an appropriate VA examination to determine the nature and extent of any post operative scar residuals due to bilateral gynecomastia, to include a hormone condition .  The examiner is to be provided access to the claims folder, a copy of this remand, and Virtual VA.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the range of dates of the records reviewed on Virtual VA.  All indicated tests should be performed.  The examiner should indicate whether there is any limitation of chest muscle function associated with the residual scars.  The RO should provide the examiner with the criteria set forth in Diagnostic Codes7801-7805 (2008), and request that the examiner set forth all pertinent findings in the examination report vis-à-vis the criteria set forth in the Diagnostic Code.

5.  The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

6.  After the development requested has been completed, the RO must review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiners documented their consideration of Virtual VA, to include identifying the date range of Virtual VA records reviewed.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

7.  Upon completion of the above requested development and any additional development deemed appropriate, the RO must readjudicate the remanded issues.  All applicable laws and regulations should be considered.  If any benefit sought on appeal remains denied, the appellant and her representative must be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


